             Case 20-34682 Document 928 Filed in TXSB on 06/03/21 Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                        )
    In re:                                                              )   Chapter 11
                                                                        )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                         )   Case No. 20-34682 (DRJ)
                                                                        )
                                       Debtors.                         )   (Jointly Administered)
                                                                        )

             EMERGENCY MOTION OF AKIN GUMP STRAUSS HAUER & FELD LLP
                           TO WITHDRAW AS COUNSEL

             Emergency relief has been requested.

             If you object to the requested relief or you believe that emergency
             consideration is not warranted, you must file a written response prior to the
             below date by which relief is requested. Otherwise, the Court may treat the
             request as unopposed and grant the relief requested.

             Relief is requested not later than Monday, June 7, 2021.

             Pursuant to Southern District of Texas Local Rule 83.2, Akin Gump Strauss Hauer & Feld

LLP (“Akin Gump”) files this emergency motion to withdraw as counsel for interested parties

Morton S. Bouchard, III, Linda Bouchard, Morton S. Bouchard III 2017 Family Trust, and Morton

S. Bouchard III 2017 Family Trust (Exempt Share) (collectively, the “Bouchard III Interested

Parties”), and in support thereof respectfully states as follows:

                                                 BACKGROUND

             1.     The Bouchard III Interested Parties have been represented in the above-captioned

chapter 11 cases by Philip C. Dublin and Marty L. Brimmage, Jr. of the law firm of Akin Gump.




1
      Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ claims and noticing agent at https://cases.stretto.com/bouchard. The location of the
      Debtors’ service address is: 58 South Service Road, Suite 150, Melville, New York 11747.

                                                            1
        Case 20-34682 Document 928 Filed in TXSB on 06/03/21 Page 2 of 4




Mr. Brimmage filed a notice of appearance in the above-captioned cases (the “Chapter 11 Cases”)

at ECF No. 584. Mr. Dublin filed a motion to appear pro hac vice at ECF No. 585, which was

granted at ECF No. 586.

       2.      Irreconcilable differences have arisen between Akin Gump and the Bouchard III

Interested Parties that make it impossible for Akin Gump to continue to effectively represent the

Bouchard III Interested Parties in these chapter 11 cases.

       3.      The Bouchard III Interested Parties currently have legal representation from

attorneys Rashad Wareh of Kozusko Harris Duncan LLP and Douglas E. Spelfogel of Foley &

Lardner LLP, and possibly others, though such attorneys advise that they have not been engaged

in these chapter 11 cases at this time.

       4.      The undersigned certifies that he conferred with Morton S. Bouchard, III, and other

counsel for the Bouchard III Interested Parties regarding this motion. The comments from Mr.

Bouchard, III, and the other counsel for the Bouchard III Interested Parties have been incorporated

into this motion and Mr. Bouchard, III, has consented to this motion and the proposed withdrawal.

                       BASIS FOR EMERGENCY CONSIDERATION

       5.      Due to irreconcilable differences, Akin Gump cannot continue representing, and

must immediately withdraw from representing, the Bouchard III Interested Parties.

                                    REQUEST FOR RELIEF

       6.      Akin Gump requests that the Court consent to the immediate withdrawal of Mr.

Dublin, Mr. Brimmage, and Akin Gump as counsel of record for the Bouchard III Interested Parties

in these chapter 11 cases.

       7.      Akin Gump also respectfully requests that the Court grant the Bouchard III

Interested Parties thirty days to obtain substitute counsel of record in these chapter 11 cases and

stay for thirty days the expiration of deadlines with respect to the Bouchard III Interested Parties.

                                                  2
        Case 20-34682 Document 928 Filed in TXSB on 06/03/21 Page 3 of 4




       8.      The proposed withdrawal of counsel and extension of time with respect to the

Bouchard III Interested Parties will not delay the Debtors’ chapter 11 cases.

       WHEREFORE, Akin Gump requests that the Court authorize the proposed withdrawal of

Mr. Dublin, Mr. Brimmage, and Akin Gump as the Bouchard III Interested Parties’ counsel; grant

the Bouchard III Interested Parties thirty days to obtain substitute counsel and stay deadlines with

respect to the Bouchard III Interested Parties for thirty days; and provide such other and further

relief as the Court deems just, proper, and equitable.


Dated: June 3, 2021                           AKIN GUMP STRAUSS HAUER & FELD LLP
       Houston, Texas
                                               /s/ Marty L. Brimmage, Jr.
                                              Marty L. Brimmage, Jr.
                                              State Bar No. 00793386; S.D. Tex. No. 30464
                                              2300 N. Field Street, Suite 1800
                                              Dallas, TX 75201-2481
                                              Telephone: (214) 969-2800
                                              Facsimile: (214) 969-4343
                                              Email: mbrimmage@akingump.com

                                              -and-

                                              Philip C. Dublin (admitted pro hac vice)
                                              One Bryant Park
                                              Bank of America Tower
                                              New York, NY 10036-6745
                                              Telephone: (212) 872-1000
                                              Facsimile: (212) 872-1002
                                              Email: pdublin@akingump.com

                                              Counsel for Morton S. Bouchard, III, Linda
                                              Bouchard, Morton S. Bouchard III 2017 Family
                                              Trust, and Morton S. Bouchard III 2017 Family
                                              Trust (Exempt Share)




                                                 3
        Case 20-34682 Document 928 Filed in TXSB on 06/03/21 Page 4 of 4



                             CERTIFICATE OF CONFERENCE

        I hereby certify that on June 3, 2021, I conferred with the Bouchard III Interested Parties
and their other counsel, and counsel for the Debtors and the Official Committee of Unsecured
Creditors regarding the relief sought in this motion. The Bouchard III Interested Parties and their
other counsel are in full agreement with the relief sought in this motion. The Debtors and the
Official Committee of Unsecured Creditors are not opposed to the proposed withdrawal sought in
this motion, but are opposed to the thirty-day extension of deadlines requested in the motion.



                                                     /s/ Marty L. Brimmage, Jr.
                                                     Marty L. Brimmage, Jr.




                                CERTIFICATE OF SERVICE

       I hereby certify that, on June 3, 2021, I caused a true and correct copy of the foregoing to
be served via email through the Court’s Electronic Case Filing System on the parties that have
consented to such service.



                                                     /s/ Marty L. Brimmage, Jr.
                                                     Marty L. Brimmage, Jr.




                                                4
